Title: To James Madison from Andrew Ellicott, 2 October 1805
From: Ellicott, Andrew
To: Madison, James


          
            Dear sir
            Lancaster October 2d. 1805.
          
          With this you will receive a packet directed to our Minister Mr. Armstrong: it contains a number of astronomical observations for Mr. Delambre, one of the perpetual secretaries to the national institute of france. I wish your interest with Mr. Armstrong, to have my letters delivered, and the answers, when put in his hands, either forwarded with his dispatches to you, or sent to our consul Mr. Lee at Bordeaux: to this subject Mr. Livingston paid particular attention.
          I should have written to you long ago on the political situation of this State, but the ferment was daily assuming such a variety of forms, that it was impossible to draw any rational conclusions respecting the final result. One point may now be considered as fixed; because we may with certainty calculate upon the re-election of Mr. Mc. Kean. But in this event, there will be involved a number of delicate, and interesting considerations, as Mr. Mc.Kean will certainly be indebted to the federalists for his re-election, because the constitutional republicans are by no means so strong as the Snyderites. On this great, and leading point, a union is therefore necessarily, and unavoidably produced between a large portion of the federal, with a part of the old republican interest, and this union will probably become stronger, as it is certainly the effect of self preservation: a defence against the unbridled licence of Duane’s press, and the ambitious views of Lieb, Clay, and a few other similar characters, whose consequence, and weight, arises from two sources: first their influence with the populace which composes a large portion of the inhabitants of all countries, and secondly, with a superior class, who are led to believe by artful insinuations, that Duane, Clay, and Leib are in the full confidence of the President of the United States, and that their plans are in concert with the views, and wishes of the administration of the general government. By this finesse, the popularity of the president is brought forward by a few unprincipled adventurers, to aid them in their attacks upon our governor, and constitution. And however, absurd as it may appear to us, that those men should be in the confidence of the President, I assure you as an old friend, that it is not only believed by the followers of Duane, but by the great body of the federalists in this State, and may be considered as one of the principal causes, which has induced them to cooperate so chearfully on the present occasion with the constitutionalists.
          I should extend this to a much greater length, but have this moment recollected, that my opinions may be considered as intruders into a select company, on the score of good manners I shall therefore wait the reception of this, before I send forward any more of my political speculations. I am sir, with great respect, and esteem, your sincere friend
          
            Andw. Ellicott
          
        